 Case 2:18-cv-13338-CCC-JBC Document 7 Filed 10/15/18 Page 1 of 2 PageID: 32
                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 645-2891
                                                              kruti.dharia@usdoj.gov
Kruti D. Dharia
Assistant United States Attorney

                                                              October 15, 2018

BY ECF
Honorable Claire C. Cecchi
U.S. District Judge
50 Walnut Street
Newark, N.J. 07101

                    Re:       Coe v. Brullo, No. 18-CV-13338 (CCC)(JBC)

Dear Judge Cecchi:

        The Government submits this letter regarding the lack of service made in
this case. The pro se Plaintiff appears to be bringing an employment action during
his time as an employee of the U.S. Postal Service in 2005. The defendant here is a
federal employee sued in his official capacity. Plaintiff states in his complaint that
the basis for jurisdiction is that he is suing the U.S. Government. See ECF No. 1.
Thus, service must comply with Fed. R. Civ. P. 4(i). In addition to serving the
federal employee, Plaintiff must also serve the United States. See Fed. R. Civ. P.
4(i)(2).

       Proper service on the United States requires a party to send a copy of the
summons and complaint by registered or certified mail to the civil-process clerk at
the United States Attorney’s Office for the District of New Jersey (“USAO”) and to
send a copy of the summons and complaint by registered or certified mail to the
Attorney General of the United States at Washington, D.C. See Rule 4(i)(1); see also
Fominyam v. Borgen, No. 16-CV-411, 2017 WL 1243139, at *2 (D.N.J. Jan. 20, 2017)
(holding that although the plaintiff may have mailed the summons and complaint to
the federal agency, service was improper because he did not serve the USAO and
the Attorney General of the United States); Machulas v. Sec’y, Dep’t of Air Force,
No. 06-CV-225, 2006 WL 2927616, at *2 (D.N.J. Oct. 11, 2006) (dismissing the case
for lack of service because while the pro se plaintiff mailed a copy of the summons
and complaint to the federal agency, he failed to serve the USAO and the Attorney
General of the United States). Here, Plaintiff failed to complete these necessary
steps to effect service.
Case 2:18-cv-13338-CCC-JBC Document 7 Filed 10/15/18 Page 2 of 2 PageID: 33



       Second, it appears that Plaintiff personally delivered a copy of the summons
and complaint to the federal employee’s personal home. See ECF No. 5. Rule 4(c)(2)
provides that a party may not personally effect service. “Even when service is
effected by use of the mail, only a nonparty can place the summons and complaint
in the mail.” Constien v. United States, 628 F.3d 1207, 1213 (10th Cir. 2010); see
also Fominyam, 2017 WL 1243139, at *2 (holding that the pro se plaintiff’s attempt
to serve the defendants was improper because he personally mailed the summons
and complaint to the federal agency); McCray v. Unite Here, No. 13-CV-6540, 2015
WL 1279694, at *3 (D.N.J. Mar. 20, 2015) (concluding that service was ineffective
where the pro se plaintiff mailed the summonses to the USAO himself); Reading v.
United States, 506 F. Supp. 2d 13, 19 (D.D.C. 2007) (concluding that Rule 4 does not
allow a pro se plaintiff to circumvent procedural requirements by effectuating
service by certified mail himself). Accordingly, Plaintiff's attempt to serve the
federal employee is improper because he failed to comply with Rule 4(c)(2).

      I also respectfully note that, once Plaintiff completes service in accordance
with Fed. R. Civ. P. 4(i), Defendant has sixty days from the date of service on the
United States Attorney’s Office to answer or otherwise respond to the complaint.
See Fed. R. Civ. P. 12(a)(2).

      Thank you for your consideration.

                                                     Respectfully submitted,

                                                     CRAIG CARPENITO
                                                     United States Attorney

                                                     s/ Kruti Dharia
                                              By:    Kruti D. Dharia
                                                     Assistant U.S. Attorney

cc:   James Coe, 3203 Hana Road, Edison, NJ 08817 (by mail)




                                          2
